DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 23 November 2021.
Claims 1-19 are currently pending.  In the Amendment filed 23 November 2021, claims 1-3, 5-10, 12, 13 and 15-19 are amended.
As a result of the Amendment filed 23 November 2021, claims 1-19 are allowed. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the Specification is withdrawn as necessitated by Amendment.

Claim Rejections - 35 USC § 112
The rejections of claims 7-12 and 15-18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn as necessitated by amendment.  

Claim Objections
The objection to claim 10 is withdrawn as necessitated by Amendment.

Claim Interpretation
The claims are not considered to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claims 1-12 explicitly recite that the device includes a processor which is a hardware structure.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Zhai and Das.  The prior art of record fail to explicitly disclose the limitation of the predetermined evaluation formula is configured to increase the score for an image in the first group of images based: positive engagement through the predetermined internet service and an extent that the image is less similar to other images in the first group of images belonging to a same category in combination with the other claimed limitations.  This limitation is found in each of the dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
With regards to the prior art rejections the examiner agrees that the prior art of record fails to explicitly disclose the newly added limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167